Exhibit  10.4

 

AMENDMENT NO. 2

TO

EMPLOYMENT AGREEMENT

 

This Amendment No. 2 to the Employment Agreement (“Amendment”), dated April 27,
2016, is by and between Drone Aviation Holding Corp., a Nevada corporation with
an address 11651 Central Parkway #118, Jacksonville, FL 32224 (the “Company”),
and Daniyel Erdberg (the “Executive”).

WHEREAS, the parties entered into an Employment Agreement on May 18, 2015 (the
“Employment Agreement”); and

WHEREAS, the parties entered into an Amendment No. 1 on October 2, 2015 (Erdberg
Amendment No. 1); and

WHEREAS, the parties wish to further amend the Employment Agreement as set forth
below, with the understanding that all other provisions of the Employment
Agreement shall remain unchanged;

NOW, THEREFORE, in consideration of the terms and conditions hereinafter set
forth, the parties hereto agree as follows:

1. Section 3 of the Employment Agreement- Term of Employment- is hereby extended
by one (1) year until May 18, 2018.

2. Section 4 of the Employment Agreement – Compensation of Employee – is hereby
modified to $150,000 annual Base Salary.

3. The terms and conditions of all other sections of the Employment Agreement
shall remain unchanged and in full force and effect.



IN WITNESS WHEREOF, the parties have executed this agreement as of the date
first stated above.

 



    DRONE AVIATION HOLDING CORP.           By: /s/ Kendall Carpenter     Name:
Kendall W. Carpenter     Title: Chief Financial Officer           DANIYEL
ERDBERG           By: /s/ Daniyel Erdberg     Name: Daniyel Erdberg     Title:
President            

 



